EkyiN, J.
The testimony of the prosecution was sufficient to take the ease to the jury and to support the verdict for the State. S. v. Cancelmo, 86 Or. 379, 168 P. 721. Consequently the court rightly refused to dismiss the action upon a compulsory nonsuit under G.S. 15-173. Whatever error the court below may have committed in temporarily excluding the evidence of the defendant’s witness, Yelma Smoot, as to the circumstances confronting the accused at the "time in controversy was rendered harmless when the same evidence was subsequently given by the same witness without objection on her further examination. Eaves v. Coxe, 203 N.C. 173, 165 S.E. 345. When it is read as a whole, the charge is free from legal error. Wyatt v. Coach Co., 229 N.C. 340, 49 S.E. 2d 650.
For tbe reasons given, the trial and sentence are sustained.
No error.